Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending and under examination
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yates et al. US 2017/0079643

Regarding claim 1, Yates discloses a surgical instrument (10), comprising:
a handle assembly (14); a giant magnetoresistance integrated circuit (GMR-IC) (par 0166 discloses a magnetic field sensor may be a giant magnetoresistance; and further teaches magnetic field sensor 605 can be in signal communication with the shaft circuit board 610 and/or the handle circuit board 100 this is interpreted as an integrated circuit board par 0184); and an adapter assembly (fig.1-3; shaft assembly 200; par 0162 discloses the interchangeable shaft assembly) including a force transmitting assembly (fig.8; force transmitting assembly comprises a spine 210, shaft frame 212, frame segment 215, firing member 2202, knife bar 280, and switch drum 500 with permanent magnet 505 and flange 601) operably coupled to the handle assembly (coupled to handle 14 with shaft assembly 200 figs.11-13) and configured to affect a function of a surgical loading unit in response to an actuation of the handle assembly (par 0184 

    PNG
    media_image1.png
    522
    683
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    548
    708
    media_image2.png
    Greyscale

Regarding claim 2, Yates discloses the surgical instrument according to claim 1, wherein the adapter assembly (200) includes a housing (201 formed of portions 202 and 203; figure 1 and 7; par 0174) configured to be coupled to the handle housing of the handle assembly (coupled to the handle 14 and housing; par 0184 “the shaft assembly can include a proximal portion which is fixably mounted to the 
Regarding claim 3, Yates discloses the surgical instrument according to claim 2, wherein the adapter assembly (200) includes an outer tube (260) having a proximal end portion supported by the housing (par 0174 “As shown in FIGS. 7 and 8, the interchangeable shaft assembly 200 can further include a proximal housing or nozzle 201 comprised of nozzle portions 202 and 203. The interchangeable shaft assembly 200 can further include a closure tube 260”.
Regarding claim 4, Yates discloses the surgical instrument according to claim 1, wherein the GMR-IC outputs a voltage that varies based on the magnetic field induced on the GMR-IC by the magnetic material (par 0214-0216; safety processor 2004 and primary processor 2006 coupled to current sensor 2012 to measure total draw based on predetermined voltage values”).
Regarding claim 5, Yates discloses the surgical instrument according to claim 4, further comprising a processor configured to determine the force imparted on the drive shaft based on the voltage output by the GMR-IC (par 0214-0216; safety processor 2004 and primary processor 2006” Par 0219 “In one example, the safety processor 2004 is coupled to at least a first sensor. The first sensor measures a first property of the surgical instrument 10 (FIGS. 1-4). In some examples, the safety processor 2004 is configured to compare the measured property of the surgical instrument 10 to a predetermined value. For example, in one example, a motor sensor 2040a (e.g., a magnetic rotary position encoder) is coupled to the safety processor 2004. The motor sensor 2040a provides motor speed and position information to the safety processor 2004. The safety processor 2004 monitors the motor sensor 2040a and compares the value to a maximum speed and/or position value and prevents operation of the motor 2048 above the predetermined values”).
Regarding claim 6, Yates discloses the surgical instrument according to claim 1, wherein the handle assembly further includes a driving member operably coupled to a proximal end portion of the 
Regarding claim 9, Yates discloses the surgical instrument according to claim 1, wherein the adapter assembly further includes a printed circuit board, the GMR-IC being attached to the printed circuit board (par 0183-0184; circuit board 610 connected to circuit board 100).
Regarding claim 10, Yates discloses the surgical instrument according to claim 1, wherein the force transmitting assembly further includes a flange (connector flange 601) affixed to the drive shaft (260), the flange having the magnetic material (magnet 505) disposed therewith (fig.12; par 0184).
Regarding claim 11, Yates discloses the surgical instrument according to claim 10, wherein the flange (601) extends laterally from the drive shaft (extends laterally outward from drive shaft 260 as seen in fig.12; par 0184)
Regarding claim 12, Yates discloses the surgical instrument according to claim 10, wherein the flange (601) is spaced distally from the GMR-IC (spaced from magnetic field sensor 605 and circuit board 610; figs 11-13; par 0184).
Regarding claim 13, Yates discloses an adapter assembly for selectively interconnecting a surgical loading unit and a handle assembly that is configured to actuate the surgical loading unit (fig.1-3; shaft assembly 200; par 0162 discloses the interchangeable shaft assembly), the adapter assembly comprising: a housing (201 formed of portions 202 and 203; figure 1 and 7; par 0174) configured for selective connection with a handle assembly (coupled to the handle 14 and housing; par 0184 “the shaft assembly can include a proximal portion which is fixably mounted to the handle assembly 14”); a giant magnetoresistance integrated circuit (GMR-IC) disposed in the housing (par 0166 discloses a magnetic field sensor may be a giant magnetoresistance; and further teaches magnetic field sensor 605 can be in signal communication with the shaft circuit board 610 and/or the handle circuit board 100 this is interpreted as an integrated circuit board par 0184); an outer tube (260) having a proximal end portion supported by the housing and a distal end portion configured to be coupled with a surgical loading unit; and a force transmitting assembly (fig.8; force transmitting assembly comprises a spine 210, shaft frame 
a drive shaft (260); and a magnetic material (505) coupled to the drive shaft (switch drum 500 comprises a hollow shaft 502, rotatable between first and second positions rotatably received on closure tube 260; par 0182), wherein the drive shaft is configured to move the magnetic material in response to an actuation thereof by the handle assembly ( par 0184, "when the switch drum 500 is rotated between its first position and its second position, the permanent magnet 505 can move relative to the magnetic field sensor 605"; par 0182, "rotation of the nozzle 201 will result in rotation of the switch drum 500 about the shaft axis SA-SA". The rotatable portion of the nozzle that allows such actuation is the proximal grasping portion of nozzle 201 that is considered as part of the handle assembly 14), such that the magnetic material moves relative to the GMR-IC to change a magnetic field induced on the GMR-IC (par 0184, "magnetic field sensor 605 can detect changes in a magnetic field created when the permanent magnet 505 is moved").
Regarding claim 15, Yates discloses the adapter assembly according to claim 13, wherein the GMR-IC outputs a voltage that varies based on the magnetic field induced on the GMR-IC by the magnetic material (par 0214-0216; safety processor 2004 and primary processor 2006” Par 0219 “In one example, the safety processor 2004 is coupled to at least a first sensor. The first sensor measures a first property of the surgical instrument 10 (FIGS. 1-4). In some examples, the safety processor 2004 is configured to compare the measured property of the surgical instrument 10 to a predetermined value. For example, in one example, a motor sensor 2040a (e.g., a magnetic rotary position encoder) is coupled to the safety processor 2004. The motor sensor 2040a provides motor speed and position information to the safety processor 2004. The safety processor 2004 monitors the motor sensor 2040a and compares the value to a maximum speed and/or position value and prevents operation of the motor 2048 above the predetermined values”).
Regarding claim 16, Yates discloses the adapter assembly according to claim 15, further comprising a printed circuit board, the GMR-IC being attached to the printed circuit board (par 0183-0184; circuit board 610 connected to circuit board 100).
Regarding claim 17, Yates discloses the adapter assembly according to claim 13, wherein the force transmitting assembly further includes a flange (601) affixed to the drive shaft (260), the flange having the magnetic material (magnet 505) disposed therewith (fig.12; par 0184).
Regarding claim 18, Yates discloses the adapter assembly according to claim 17, wherein the flange extends laterally from the drive shaft (601 extends laterally outward from drive shaft 260 as seen in fig.12; par 0184)

Regarding claim 19, Yates discloses the adapter assembly according to claim 17, wherein the flange (601) is spaced distally from the GMR-IC (spaced from magnetic field sensor 605 and circuit board 610; figs 11-13; par 0184).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. US 2017/0079643 in view of Nicholas et al. US 2013/0324978.

Regarding claim 7, Yates discloses the surgical instrument according to claim 1, wherein the adapter assembly further includes a distal drive member having: but fails to explicitly teach a proximal end portion coupled to a threaded portion of the drive shaft; and a distal end portion configured to be operably coupled to a driven member of a surgical loading unit, such that rotation of the drive shaft longitudinally moves the distal drive member relative to the drive shaft to actuate the surgical loading unit.
However Nicholas teaches a proximal end portion (244) coupled to a threaded portion of the drive shaft (242b of drive shaft 242), and a distal end portion configured to be operably coupled to a driven member of a surgical loading unit, such that rotation of the drive shaft longitudinally moves the distal drive member relative to the drive shaft to actuate the surgical loading unit (par 0086-0088; drive converting assembly 240 further includes a drive coupling nut 244, rotationally coupled to the threaded distal end portion 242b of the distal drive shaft 242 which is disposed within outer tube 206, when drive shaft 242 is rotated, coupling nut 244 is translated longitudinally through and/or along inner housing tube 206a or outer tube 206, further teaches a distal drive member 248 mechanically engaged with coupling nut 244 such that axial movement of the coupling nut 244 corresponds to axial movement of the distal drive member to engage with drive assembly 360ti effect firing and closure of the end effector).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical stapler as disclosed by Yates with the rotationally actuated drive shaft as taught by Nicholas, as a simple substitution between drive shaft member for closing and/or firing of surgical loading unit including an adapter assembly for selectively interconnecting an end effector. 

    PNG
    media_image3.png
    213
    716
    media_image3.png
    Greyscale

Regarding claim 8, Yates discloses the surgical instrument according to claim 7, wherein the GMR-IC outputs a voltage that varies based on the magnetic field induced on the GMR-IC by the magnetic material, the handle assembly further including a processor configured to determine a force experienced by the driven member of the surgical loading unit based on the voltage output by the GMR-IC (Yates par 0214-0216; safety processor 2004 and primary processor 2006” Par 0219 “In one example, the safety processor 2004 is coupled to at least a first sensor. The first sensor measures a first property of the surgical instrument 10 (FIGS. 1-4). In some examples, the safety processor 2004 is configured to compare the measured property of the surgical instrument 10 to a predetermined value. For example, in one example, a motor sensor 2040a (e.g., a magnetic rotary position encoder) is coupled to the safety processor 2004. The motor sensor 2040a provides motor speed and position information to the safety processor 2004. The safety processor 2004 monitors the motor sensor 2040a and compares the value to a maximum speed and/or position value and prevents operation of the motor 2048 above the predetermined values”).
Regarding claim 14, Yates discloses the adapter assembly according to claim 13, further comprising a distal drive member including: but fails to explicitly teach a proximal end portion coupled to a threaded portion of the drive shaft; and a distal end portion configured to be operably coupled to a driven member of a surgical loading unit, such that rotation of the drive shaft longitudinally moves the distal drive member relative to the drive shaft to actuate the surgical loading unit.
However Nicholas teaches a proximal end portion (244) coupled to a threaded portion of the drive shaft (242b of drive shaft 242), and a distal end portion configured to be operably coupled to a driven member of a surgical loading unit, such that rotation of the drive shaft longitudinally moves the distal drive member relative to the drive shaft to actuate the surgical loading unit (par 0086-0088; drive converting assembly 240 further includes a drive coupling nut 244, rotationally coupled to the threaded distal end portion 242b of the distal drive shaft 242 which is disposed within outer tube 206, when drive shaft 242 is rotated, coupling nut 244 is translated longitudinally through and/or along inner housing tube 206a or outer tube 206, further teaches a distal drive member 248 mechanically engaged with coupling 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the surgical stapler as disclosed by Yates with the rotationally actuated drive shaft as taught by Nicholas, as a simple substitution between drive shaft member for closing and/or firing of surgical loading unit including an adapter assembly for selectively interconnecting an end effector. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.